Exhibit 10.7

 

TRADEMARK ASSIGNMENT AGREEMENT

This TRADEMARK ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is made and
entered into as of September 30, 2014 (“Effective Date”) by and between VIVINT,
INC., a Utah corporation, with its principal office 4931 North 300 West, Provo,
Utah 84604 (“Assignor”), and VIVINT SOLAR, INC., a Delaware corporation (f/k/a V
Solar Holdings, Inc.) (“Assignee”, each of Assignor and Assignee a “Party”, and
collectively, the “Parties”).

RECITALS

 

WHEREAS, Assignor wishes to hereby assign to Assignee, and Assignee wishes to
acquire from Assignor, any and all right, title and interest that Assignor owns
in the trademarks listed on Schedule A attached hereto, and all common-law
rights associated therewith and all goodwill of the business associated
therewith and symbolized thereby (collectively, the “Marks”);

WHEREAS, Assignor and Assignee are parties to that certain Trademark / Service
Mark License Agreement, dated of June 1, 2011, as amended and restated by that
certain Amended and Restated Trademark / Service Mark License Agreement, dated
as of June 10, 2013 (the “Prior License”), which is being terminated by the
Parties;

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby established, and in consideration of the terms and conditions
set forth herein, the Parties agree as follows:

1.Definitions.  Capitalized terms not otherwise defined in this Assignment
Agreement will have the following meanings:

(a)“Assigned Property” means the Marks, and all trademark, copyright, trade
dress and similar rights, if any, incorporated in or protecting the Marks,
including any logos or graphic elements included in the Marks.

(b) “Marks” means the trademarks listed on Schedule A.  

2.Assignment to Vivint Solar; Restrictions.

(a)Assignor hereby irrevocably and unconditionally assigns to Assignee, all of
Assignor’s right, title, and interest in and to the Assigned Property, together
with the goodwill of the business symbolized by the Marks, as successor of the
business to which the Marks relate. Assignor further irrevocably and
unconditionally assigns to Assignee the right to bring all claims for past,
present, and future infringement, misappropriation, or other violation of the
Assigned Property, including all rights to sue for and to receive and recover
all profits and damages accruing from an infringement, misappropriation, or
other violation as well as the right to grant

--------------------------------------------------------------------------------

releases for past infringements. Assignor and Assignee will execute the
short-form assignment attached as Exhibit A. The Prior License will terminate as
of the Effective Date.

(b)The Parties hereby amend the Prior License, pursuant to Section 13(d)
thereof, to (i) permit termination of the Prior License under Section 7 upon the
Parties’ mutual consent and (ii) delete Section 13(o), such that no provisions
of the Prior License shall survive its termination.  Effective immediately after
the effect of the above amendment, the Parties hereby mutually agree to
terminate the Prior License.

3.Further Assurances. Assignor will take all actions and execute all documents
as Assignee may reasonably request, at the expense of Vivint Solar, to:

(a)effectuate the above transfer to Assignee of the Assigned Property, and the
vesting of complete and exclusive ownership in Assignee of the Assigned
Property; and

(b)provide Assignee with evidence of Assignor’s rights and priority in and
Assignor’s use of the Assigned Property prior to the Effective Date, in any
judicial, opposition, or other proceedings in respect of the Assigned Property,
including for revocation of any of Assignor’s rights in the Assigned Property.

4.No Representations and Warranties. Assignee agrees that the Assigned Property
is assigned to Assignee on an “as is” and “where is” basis, and Assignor
expressly disclaims any and all other representations and warranties of any
kind, either express or implied, including any warranties of validity,
enforceability or infringement or dilution of any third-party rights.

5.Miscellaneous.

(a)Expenses. All costs and expenses, including fees and disbursements of
counsel, financial advisors, and accountants, incurred in connection with this
Assignment Agreement will be paid by the Party incurring those costs and
expenses.

(b)Arms-Length.  Each Party acknowledges and agrees that the Assignment
Agreement is the product of an arm’s-length negotiation, without duress,
coercion, or collusion, and will be interpreted as agreements between two
Parties of equal bargaining strength.  It is the Parties’ intention that the
Assignment Agreement reflects the conditions which would be obtained between
comparable, independent persons in substantially similar transactions (taking
into account the relative responsibilities and risks between the Parties) and
comparable circumstances (taking into account the location, market, and economic
conditions), thereby providing the closest approximation of the workings of the
open market.

(c)Entire Agreement.  This Assignment Agreement constitutes the entire agreement
between the Parties and supersedes all prior oral and written negotiations,
communications, discussions, and correspondence pertaining to the subject matter
of this Assignment Agreement. The Parties agree that the short form assignment
attached hereto as Exhibit A is entered into solely for recordation purposes,
and that in the event of any conflict between such assignment and this
Assignment Agreement, the terms of this Assignment Agreement shall control.

-2-Trademark Assignment

(Vivint Solar, Inc.)

--------------------------------------------------------------------------------

(d)Headings, “including.”  The article and section headings and any table of
contents in the Agreement are for reference and convenience only and will not be
considered in the interpretation of any of the Assignment Agreement.  The term
“including” means by way of example and not of limitation.

(e)Amendments and Waivers.  This Assignment Agreement may only be amended or
modified by an instrument in writing signed by each Party’s President or Chief
Executive Officer or Managing Member, as applicable.

(f)Binding Effect.  This Assignment Agreement will be binding upon and inure to
the benefit of the Parties and their respective heirs, legal representatives,
successors, and permitted assigns.

(g)Governing Law.  The interpretation and enforceability of this Assignment
Agreement and the rights and liabilities of the Parties under this Assignment
Agreement will be governed by the laws of the State of Utah without giving
effect to any principles of conflict of laws.

(h)Jurisdiction.  Each Party hereby irrevocably submits to the personal
jurisdiction of any state or federal court sitting in the State of Utah, County
of Salt Lake, in any suit, action or proceeding arising out of or relating to
any of this Assignment Agreement.  Each Party hereby irrevocably waives, to the
fullest extent permitted by applicable law, any objection which that Party may
raise now, or later have, to the laying of the venue of any such suit, action or
proceeding brought in such a court and any claim that any such suit, action or
proceeding brought in such a court has been brought in an inconvenient
forum.  Each Party agrees that, to the fullest extent permitted by applicable
law, a final judgment in any such suit, action, or proceeding brought in such a
court will be conclusive and binding upon such Party, and may be enforced in any
court of the jurisdiction in which such Party is or may be subject by a suit
upon such judgment.

(i)WAIVER OF JURY TRIAL.  EACH PARTY HEREBY WAIVES ITS RIGHTS TO A TRIAL BY JURY
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
ASSIGNMENT AGREEMENT, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY EITHER PARTY AGAINST THE OTHER, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE.  EACH PARTY HEREBY AGREES THAT ANY SUCH CLAIM
OR CAUSE OF ACTION WILL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT
LIMITING THE PREVIOUS SENTENCE, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM, OR OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF ANY PORTION OF THIS ASSIGNMENT
AGREEMENT.  THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENT, RENEWAL,
SUPPLEMENT, OR MODIFICATION TO THIS ASSIGNMENT AGREEMENT.

(j)Specific Performance.  The Parties agree that irreparable damage would occur
if any provision of the Assignment Agreement were not performed in accordance
with the

-3-Trademark Assignment

(Vivint Solar, Inc.)

--------------------------------------------------------------------------------

terms of the Assignment Agreement, and that the Parties will be entitled to seek
specific performance of the terms of the Assignment Agreement, in addition to
any other remedy to which they are entitled at law or in equity.

(k)Attorneys’ Fees

.  In any suit, action, counterclaim, or arbitration brought relating to this
Assignment Agreement or the breach or alleged breach of this Assignment
Agreement, the prevailing Party will be entitled to recover a reasonable
allowance for attorneys’ fees and litigation expenses.  For purposes of this
Section 7(k), “prevailing Party” will mean: (a) a prevailing Party in any
litigation as determined by a court of competent jurisdiction; and (b) a Party
who agrees to dismiss an action or proceeding with prejudice upon the other’s
payment of the sums allegedly due or performance of convents allegedly breached.

(l)Severability.  If any provision of the Assignment Agreement is held by a
court of competent jurisdiction to be invalid, unenforceable, or void, that
provision will be enforced to the fullest extent permitted by applicable law,
and the remainder of the Assignment Agreement will remain in full force and
effect.  If the time period or scope of any provision is declared by a court of
competent jurisdiction to exceed the maximum time period or scope that that
court deems enforceable, then that court will reduce the time period or scope to
the maximum time period or scope permitted by law.  If the geographic region or
scope of any provision is declared by a court of competent jurisdiction to
exceed the maximum geographic region or scope that that court deems enforceable,
then that court will reduce the geographic region or scope to the maximum time
period or scope permitted by law.

(m)Counterparts.  The Assignment Agreement and any document related to the
Assignment Agreement may be executed by the Parties on any number of separate
counterparts, by facsimile or email, and all of those counterparts taken
together will be deemed to constitute one and the same instrument; signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signatures are physically attached to the same
document.  A facsimile or portable document format (“.pdf”) signature page will
constitute an original for the purposes of this Section 7(m).

(n)Force Majeure. Neither Party will be in breach or default under this
Assignment Agreement by reason of any failure or delay in the performance of its
obligations under this Assignment Agreement where the failure or delay is due to
any unforeseen cause beyond its control, including civil disturbances, riot,
rebellion, invasion, epidemic, war, terrorism, embargo, natural disaster, acts
of God, flood, fire, sabotage, other events or any other circumstances or causes
beyond that Party’s control; provided, however, that the delayed Party gives the
other Party prompt written notice of the failure or delay and the reason for
that failure or delay and uses its reasonable efforts to avoid or limit the
resulting failure or delay.  Subject to the foregoing sentence, the period of
performance for the delayed obligation will be extended by the duration of the
delay.

 

[SIGNATURE PAGES FOLLOW]




-4-Trademark Assignment

(Vivint Solar, Inc.)

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Trademark Assignment
Agreement to be executed by their duly authorized representatives as of the
Effective Date.

ASSIGNOR:

 

VIVINT, INC.,

a Utah corporation

 

 

By:

/s/ Alex Dunn

Name:

Alex Dunn

Title:

President

 

[SIGNATURE PAGEs CONTINUE ON FOLLOWING PAGE]

 

-5-Trademark Assignment

(Vivint Solar, Inc.)

--------------------------------------------------------------------------------

 

ASSIGNEE:

 

Vivint Solar, Inc.,

a Delaware corporation

 

 

 

 

By:

/s/ Greg Butterfield

 

Name:

Greg Butterfield

 

Title:

Chief Executive Officer

1.

 




Trademark Assignment

(Vivint Solar, Inc.)

--------------------------------------------------------------------------------

 

EXHIBIT A

 

THIS TRADEMARK ASSIGNMENT AGREEMENT (this “Assignment”) is made and entered into
as of September__, 2014 (“Effective Date”) by and between VIVINT, INC., a Utah
corporation, with its principal office 4931 North 300 West, Provo, Utah 84604
(“Assignor”), and Vivint Solar, Inc., a Delaware corporation (f/k/a V Solar
Holdings, Inc.) (“Assignee”, each of Assignor and Assignee a “Party”, and
collectively, the “Parties”).

 

WHEREAS, Assignor wishes to hereby assign to Assignee, and Assignee wishes to
acquire from Assignor, any and all right, title and interest that Assignor owns
in the trademarks listed on Schedule A attached hereto, and all common-law
rights associated therewith and all goodwill of the business associated
therewith and symbolized thereby (collectively, the “Marks”);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

1.Assignor hereby irrevocably and unconditionally assigns to Assignee, all of
Assignor’s right, title, and interest in and to the Marks, together with the
goodwill of the business symbolized by the Marks, as successor of the business
to which the Marks relate. Assignor further irrevocably and unconditionally
assigns to Assignee the right to bring all claims for past, present, and future
infringement, misappropriation, or other violation of the Marks, including all
rights to sue for and to receive and recover all profits and damages accruing
from an infringement, misappropriation, or other violation as well as the right
to grant releases for past infringements.

2.Assignor hereby requests the United States Commissioner of Patents and
Trademarks, and any corresponding entities or agencies in any applicable foreign
jurisdictions, to record Assignee as the assignee and owner of the Marks.

3.This Assignment Agreement shall be construed and interpreted in accordance
with the laws of the State of Utah without giving effect to any principles of
conflict of laws.

[Remainder of the page intentionally left blank]

-2-Trademark Assignment

(Vivint Solar, Inc.)

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment Agreement
to be executed by their duly authorized representatives as of the Effective
Date.

ASSIGNOR:

 

VIVINT, INC.,

a Utah corporation

 

 

By:

 

Name:

Alex Dunn

Title:

President

 

 

 

 

 

 

 

[SIGNATURE PAGEs CONTINUE ON FOLLOWING PAGE]

 

-3-Trademark Assignment

(Vivint Solar, Inc.)

--------------------------------------------------------------------------------

 

 

ASSIGNEE:

 

VIVINT SOLAR, INC.

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

Greg Butterfield

 

Title:

Chief Executive Officer

 

 

 

 

-1-Trademark Assignment

(Vivint Solar, Inc.)

--------------------------------------------------------------------------------

SCHEDULE A

Simply Brighter

Simple, affordable solar solutions

Solar Academy

Solar Core

Powers of Magnitude

Solar Price Protection Plan

Save Money, Gain Energy Independence, Go Green

Pay less for power

Lights on

 

[g2014111221104806824.jpg] 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-2-Trademark Assignment

(Vivint Solar, Inc.)